NOTICE OF ALLOWABILTY 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 contains a typographical error in reference number 74 (on page 2 of 4). The typographical error has been corrected by the Examiner and the reference has been considered.   

Allowable Subject Matter
Claims 1, 3-5, 7-12, and 14-33 are allowed.
Independent claims 1 and 12 are drawn to an exercise system and method, respectively, for a user participating in an exercise class over a computer network. The claims each require receiving exercise content including a synchronizing signal, displaying exercise content while a first user participates in a replay of a selected class, receiving information from the first user during the replay and generating activity information from a starting point to an ending point indicated in the at least one synchronizing signal, receiving activity information from a plurality of other users that had been generated while participating in previous replays of the class, and cause the screen to display, during the replay of the class, a dynamically updating ranked list of numbers synchronized according to the synchronizing signal to stimulate competing with other users during the replay of the selected class. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNDHARA M GANESAN whose telephone number is (571)272-3340.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Thanh can be reached on (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784